DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-4, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (WO 2018/128102A1) in view of Phadke (US 2003/0035311) and further in view of Stanley (US 2005/0017695).
Claims 1-4, 12 and 14-17; Hashimoto et al. discloses a bidirectional converter
comprising a PFC-inverter module (figure 1) configured to convert an AC power (1)
into a DC power (e.g. 4), the PFC-inverter module is connected to an AC input (3A,
3B), a positive DC bus (V0) and a negative DC bus (PG), and the PFC-inverter module

negative DC bus.
However, Hashimoto et al. do not disclose a module for suppressing inrush
current connected in series with the bus capacitor, and comprises a controlled switch
and a suppressor of suppressing inrush current connected in parallel with the
controlled switch; or, whether the suppressor is a positive temperature coefficient resistor.
Phadke teaches an active inrush current control circuit using a controlled
switch and parallel connected resistor in series with a bus capacitor for controlling the
inrush current in an AC to DC converter.
Stanley teaches that it is old and well known in the art to use a resistor 228, that is a positive temperature coefficient resistor operated with switches 224 and 226 to moderate and limit inrush current.
Therefore, it would have been obvious to one having ordinary skill in the art at
the time the invention was effectively filed to include a module for suppressing inrush current connected in series with the bus capacitor, and comprises a controlled switch
and a suppressor of suppressing inrush current connected in parallel with the controlled switch, wherein the resistor is a positive temperature coefficient resistor, in order to protect the converter from overloading the circuit components due to the inrush current as taught by Phadke and Stanley.
Claims 1-4, 6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2018/0278168) in view of Phadke and further in view of Stanley.
Claims 1-4; Brown et al. disclose a module used in an bidirectional charger,
wherein: the on-board bidirectional charger comprises a PFC-inverter module (66)
configured to convert an AC power (12) into a DC power (38), the PFC-inverter
module is connected to an AC input (12), a positive DC bus (38) and a negative DC
bus (39) of the on-board bidirectional charger, and the PFC-inverter module
comprises a bus capacitor (Cin) connected between the positive DC bus and the
negative DC bus.
However, Brown et al. do not disclose whether suppressing inrush current by
using a module for suppressing inrush current connected in series with the bus
capacitor, and comprises a controlled switch and a suppressor of suppressing inrush
current connected in parallel with the controlled switch.
Phadke teaches an active inrush current control circuit using a controlled
switch and parallel connected resistor in series with a bus capacitor for controlling the
inrush current in an AC to DC converter.
Stanley teaches that it is old and well known in the art to use a resistor 228, that is a positive temperature coefficient resistor operated with switches 224 and 226 to moderate and limit inrush current.
Therefore, it would have been obvious to one having ordinary skill in the art at

Claim 6; e.g.: 38, 40, 80.
Claims 12 and 14-16; Brown et al. disclose a bidirectional charger, comprising: a PFC-inverter module (66), configured to convert an AC power (12) into a DC power (38), the PFC- inverter module is connected to an AC input (12), a positive DC bus (38) and a negative DC bus (39) of the bidirectional charger, and the PFC-inverter module (66) comprises a bus capacitor (Cin) connected between the positive DC bus and the negative DC bus;
However, Brown et al. do not disclose a module of suppressing inrush current, configure to suppressing inrush current when the bus capacitor of the on-board bidirectional charger is charged, the module of suppressing inrush current is connected in series with the bus capacitor between the positive DC bus and the negative DC bus, and the module of suppressing inrush current comprises a controlled switch and a suppressor of suppressing inrush current connected in parallel with the controlled switch.

switch and parallel connected resistor in series with a bus capacitor for controlling the
inrush current in an AC to DC converter.
Stanley teaches that it is old and well known in the art to use a resistor 228, that is a positive temperature coefficient resistor operated with switches 224 and 226 to moderate and limit inrush current.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a module for suppressing inrush current connected in series with the bus capacitor, and comprises a controlled switch and a suppressor of suppressing inrush current connected in parallel with the controlled switch, wherein the resistor is a positive temperature coefficient resistor, in order to protect the converter from overloading the circuit components due to the inrush current as taught by Phadke and Stanley.
Claim 13; e.g.: 38, 40, 80, 20.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., Phadke and Stanley in view of Yoshida et al. (US 9,356,523).
Claims 18 and 20; Brown et al., Phadke and Stanley disclose the claimed subject matter in regards to claim 12 supra, including the bidirectional zero voltage switching DC/DC module comprises: a transformer (40) comprising a primary winding (42) and a secondary winding (44); at least one primary-side bridge-arms (P1-P4), wherein a 
However, Brown et al., Phadke and Stanley do not disclose the converter being resonant, connected in series between the primary winding of the transformer and the midpoint of at least one of the primary-side bridge-arms.
Yoshida et al. teach that DC/DC converters can be bidirectional and resonant. Yoshida et al. teach the bidirectional converter has primary and secondary bridge circuits with a resonant tank 27R. The bidirectional converter of the resonance type as taught by Yoshida et al. is capable of bidirectional step up and step down operations.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the power supply being 
Claim 19; figure 4 of Brown et al.

Allowable Subject Matter
Claims 7-11 are allowed.

Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the reasons remain the same as stated in the previous office action dated 10/29/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/           Primary Examiner, Art Unit 2896                        3/04/2021